Citation Nr: 0500629	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  99-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant served in the Puerto Rico Army National Guard from 
March 1948 to December 1966, with intermittent periods of 
active duty for training (ACDUTRA).  Specifically, records 
from the Office of the Adjutant General, Puerto Rico Army 
National Guard, show that appellant generally performed 15 
days of ACDUTRA per year during the period July 25, 1948, to 
July 25, 1965.  Appellant also served a period of 96 days 
ACDUTRA from March 5 to June 8, 1962, to attend training at 
the U.S. Army Ordnance School.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) that denied service 
connection for a vision disorder.

Appellant testified at a hearing before the RO's Decision 
Review Officer in June 1992.  A transcript of that hearing 
has been associated with the file.

The Board reviewed this claim in June 2003, at which time the 
issue was whether new and material evidence had been received 
to reopen claims for service connection for hypertension, 
back disorder, and vision disorder.  The Board remanded the 
three issues for further development.  During the course of 
that development, RO reopened all three claims and granted 
service connection for hypertension and back disorder, and 
the only remaining issue for resolution is identified on the 
title page.  It was also noted in that Remand that the 
instant claim had been reopened and would be considered on a 
de novo basis, as that was more favorable to the veteran.  
Thus, the Board has proceeded accordingly.

The development directed by the Remand in June 2003 has been 
accomplished, and the file has been returned to the Board for 
appellate review.




FINDINGS OF FACT

1.  Appellant's service medical records do not show that he 
had a vision disorder during service or at the time of his 
discharge.

2.  The earliest medical evidence of a vision disorder dates 
from May 1993, many years after appellant's discharge from 
service.

3.  There is no medical evidence of nexus between appellant's 
claimed vision disorder and his military service.  Competent 
medical opinion states that appellant's vision disorder is 
age-related. 


CONCLUSION OF LAW

Appellant's vision disorder was not incurred in or aggravated 
by military service or active duty for training and there was 
no injury incurred in or aggravated by inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen the claim was received in March 1998.  The original 
rating decision of September 1998, the Statement of the Case 
(SOC) in June 1999, and Supplemental Statements of the Case 
(SSOC) in September 2002 and July 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant VCAA duty-to-assist letters 
in December 2001, October 2002, and August 2003, after 
enactment of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to reopen a 
previously adjudicated claim and to perfect a claim for 
service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also assist appellant in obtaining records from the 
Social Security Administration, if applicable.  38 U.S.C.A. § 
5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2004).  VA 
must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, and treatment records from the 
only private medical provider identified by appellant.  RO 
submitted several requests for appellant's federal worker 
compensation records, without response, and there is no 
reason to believe that those records have evidence relating 
to this particular claimed disability.  Appellant has also 
been afforded a number of VA medical examinations to verify 
the pathologies of his disorder and identify the etiology of 
each pathology.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  Appellant's 
vision on enlistment was 20/20 bilaterally.  Appellant's 
vision in January 1955 was still 20/20 bilaterally.  His 
vision in April 1964 was 20/20 right eye and 20/25 
(correctable to 20/20) left eye.  Appellant's last National 
Guard physical, in June 1966, recorded bilateral vision of 
20/30 correctable to 20/20 with no noted ocular disorder or 
disability.  

Appellant submitted a claim for service connection for "poor 
vision" in December 1968.  He had a VA eye examination in 
March 1969 that recorded right eye vision of 20/100, 
correctable to 20/20, and left eye vision of 20/200, 
correctable to 20/30.  External examination was normal 
bilaterally.  The examiner's impression was error in 
refraction.  RO issued a rating decision in June 1969 denying 
service connection.  Service connection was denied on the 
basis that it is not a disability under the law.  See 
38 C.F.R. § 3.303(c).

Appellant submitted an informal request to reopen this claim, 
among others, in November 1990 (formal request in March 
1991), which was denied because new and material evidence was 
not submitted in support of the request.  Appellant appealed, 
and testified in a hearing before the RO's Decision Review 
Officer in June 1992.  Specifically in regard to his claim 
for vision disorder, appellant testified that he noticed 
vision loss in service, when using lamps to work in dark 
areas (Transcript, pg. 6).  Appellant was a vehicle mechanic, 
and used fluorescent lights to work under vehicles as well as 
acetylene welding torches in the repair process, both of 
which damaged his vision (Transcript, pg. 7).  Appellant used 
the safety equipment (welding mask) while he welded 
(Transcript, pg. 8).  However, there is momentary exposure to 
the bright light because the mask must be lifted at the 
beginning of the weld (Transcript, pg. 9).

The file contains notes from Ryder Hospital, a private 
medical provider.  A note from May 1993 shows that 
appellant's corrected distance visual acuity was 20/40 in the 
right eye and 20/30 in the left eye; his corrected near 
vision acuity was 20/30 bilaterally.  The examiner's 
impression was of mild cataracts bilaterally and glaucoma.

The file contains a note from Ryder Hospital Eye Clinic dated 
August 1997.  The note appears to record decreased visual 
acuity in both eyes.  It does not appear that any etiology 
for the visual impairment is recorded.

As noted, after an April 2001 Board Remand, RO reopened the 
claim, and appellant had a new VA eye examination in June 
2002.  The examiner noted his review of the medical record.  
Appellant denied a history of ocular surgery, trauma, 
illness, or retinal laser treatment.  Appellant's right eye 
visual acuity was count fingers at a distance of two feet.  
This was recorded as the corrected and uncorrected visual 
acuity.  Appellant's left eye far distance visual acuity was 
20/200, correctable to 20/40.  Appellant's left eye near 
distance visual acuity was correctable to 20/70.  The 
examiner noted arcus senilis in each eye.  Both eyes had some 
dot hemorrhages.  The iris/pupil of each eye was regular and 
reactive to light (RRTL).  The lens of each eye showed signs 
of nuclear sclerosis, right worse than left.  The right eye 
had intact macula, while the left eye had macular drusens.  
The examiner's diagnosis was as follows: (1) some evidence of 
mild, nonprolific diabetic retinopathy; (2) age-related 
macular degeneration; (3) senile cataract in right eye 
explains decreased vision; (4) refraction error.

The Board considered the issue again in June 2002, and noted 
that RO had apparently reopened the claim and readjudicated 
the claim on its merits.  The Board conducted a de novo 
review of the file and determined that the October 2002 VA 
examination was insufficient because the examiner had failed 
to note whether it is at least as likely as not that 
appellant's vision disorder is related to his military 
service.  The Board accordingly remanded the claim once again 
to RO for a new VA eye examination.

Appellant underwent a new VA eye examination in May 2004.  
The C-file was sent to the examiner in accordance with the 
instructions of the remand.  The examiner noted from medical 
records that appellant has a 10 to 15 year history of 
diabetes mellitus type II among other medical conditions.  
Appellant reported that he had cataract surgery in the right 
eye in November 2003 but denied retinal laser treatment.  On 
objective examination, appellant had only light perception in 
the right eye and no visual acuity measurement was possible.  
Appellant's left eye had near and far vision of 20/400 
corrected.  The examiner again noted arcus senilis in each 
eye.  The iris/pupil of the right eye showed secluded pupil, 
while the iris/pupil of the left eye was RRTL.  The lens of 
the right eye was not visualized, while the lens of the left 
eye showed nuclear sclerosis.  The fundus of the right eye 
was not visualized due to total seclusion of the pupil.  The 
examiner had a very hazy view of the left eye and noted 
grossly macular drusens, some dot hemorrhages, and no 
exudates.  The examiner's diagnosis was as follows: (1) some 
evidence of mild, nonproliferative diabetic retinopathy; (2) 
age-related macular degeneration; (3) secluded pupil right 
eye status post cataract extraction with intraocular lens 
implant in November 2003, with evidence in electronic notes 
of post operative ocular inflammation and patient not 
following post operative instructions of dosing of 
medication; (4) senile cataract left eye explains decreased 
vision in left eye, with the cataract secondary to the aging 
process and not to diabetes mellitus.          
  


III.  Analysis--Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service or active 
duty for training or an injury incurred or aggravated by 
inactive duty for training.  38 U.S.C.A. § 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Service 
connection may be granted for a disease diagnosed after 
discharge when all the evidence, including that pertaining to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Refractive errors are 
not disabilities under the law.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service or in-
duty incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service or disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  Injury is needed for inactive duty for training.

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the VA eye examinations 
of June 2002 and May 2004 clearly show that appellant 
currently has extremely poor vision.  The Board accordingly 
finds that the first element of the Hickson analysis is 
satisfied.

The second part of the Hickson analysis is evidence of an in-
service or in duty disease or injury.  Here, appellant's 
service medical records show no diagnosis or treatment for a 
vision disorder, and appellant's separation physical does not 
substantiate a vision disorder at the time of his discharge.  
The Board accordingly finds that the second part of the 
Hickson analysis is not satisfied.

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service or 
in duty injury or disease.  Appellant testified that his 
vision disorder was caused by exposure to welding torches and 
shop lamps in service.  Appellant is certainly competent to 
testify in regard to events that occurred in service or in 
duty, such as his exposure to light, noise, and other 
environmental conditions.  However, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 Vet. App. 
183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  
The only specific medical opinion in regard to nexus is that 
of the VA medical examiner in May 2004, who stated an opinion 
that appellant's vision disorder is age-related, which by 
implication connotes that it is not service-related.  The 
Board therefore finds that the third part of the Hickson 
analysis has not been satisfied.  

Direct service connection requires that all three parts of 
the Hickson analysis be satisfied.  As noted above, the 
claimed disorder fails to satisfy the second and third parts 
of the analysis (evidence of a disease or injury in service 
or in duty, and evidence of nexus between the claimed 
disability and military service or duty) and the claim must 
be denied.

The Board also notes that appellant was discharged in 
December 1966, and the first medical documentation of an 
ocular disorder is a Ryder Hospital note dated May 1993, 
nearly thirty years after discharge.  The passage of many 
years between discharge from active service or duty and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  The Board finds that the passage of decades 
between appellant's discharge and the first medical 
documentation of his claimed disability constitutes actual 
evidence against service connection. 

It is also noted that he has recently been found to have some 
diabetic changes in his eyes.  The diabetes was first 
demonstrated years after service.  There is nothing that 
suggests that the diabetic changes in the eyes are related to 
any service or duty.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for a vision disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


